PER CURIAM.
Based upon the present state of the record we deny certiorari without prejudice to petitioner to file a motion to amend its complaint in the circuit court. We recognize that petitioner has filed a non-final appeal from an order transferring venue from the Palm Beach County Circuit Court to the Leon County Circuit Court. Since the Circuit Court in Palm Beach County has refused to consider petitioner’s motion to amend its complaint because of the order transferring venue to Leon County, further proceedings concerning the discovery which is the subject of this petition for certiorari are stayed until petitioner’s motion for leave to amend its complaint has been ruled upon by the appropriate circuit court.
CERTIORARI DENIED.
DELL, WALDEN and STONE, JJ., concur.